Title: John M. Perry to University of Virginia Board of Visitors, 27 March 1819
From: Perry, John M.
To: University of Virginia Board of Visitors


          
            To the board of Visitors for the University of Va
            27th March. 1819
          
          I would Contract to furnish all materials and lay 300,000 bricks at $14. per thousand—according to the Specimin furnished in the Corrinthian pavillion, which tho undertaken by M. Brown was actually executed by me and a further Specimin exhibited in the two ranges of dormitories appendant to the Doric pavillion No 4—If it should be required I will even bind myself to execute the work in a neater style than that already done without affecting  its substantial strength—I would further Contract to execute the wood work appendant to the laying of the 300,000 bricks mention in the proposal above according to the specimin of exhibited in the wood work of the doric pavillion No 4—at a rate of 25 pCt above the printed prices in M. Carys philadelphia price book=that makeing the prices virginia Currency—=I would further Contract to furnish all the lumber for the wood work to be executed by myself—at the prices already furnished the proctor which are the Identical prices at which I have furnishd lumber at Since I became the owner of a Sawmill the lumber to be measured and Received by the proctor or agent at the mill—I have in I h the above proposals for work adopted a scale of prices lower than usual under the impression that from the great Competition, the whole of the work will actually be undertaken at Rates lower than heretofore—Should my proposals be Received—I would prefer to become the undertaker of the hotel and the dormitories appendant thereto—oil stock Brick @ 24$ pr M—kiln drying plank is expected to be paid for what it shall be worth
          
            humbly submitted by
            John. M. Perry
          
        